DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 3, 6, 8, 10 and 20 are cancelled.
Claims 22-23 are newly added.
Claims 1, 7, 11-14, 17 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702).

Kim discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110); par 0112; discloses text, an image, and sensed information displayed in a mobile terminal may be selected as an object); detecting a continuous movement of the touch on the text display area (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;); obtaining a text by character recognition of an area where the continuous movement of the touch is detected, in the text display area (see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR).); wherein the obtained text identifies a setting screen to be displayed, a setting of the portable device that is to be changed, and an action related to change of the setting (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35)); obtaining a control command to perform the action to change the setting of the portable device based on the obtained text; (see par 0129; discloses When an object is selected, the controller 180 may display a specific menu (hereinafter, referred to as a `Smart Link`), and when the specific menu is selected, the controller 180 may display at least one application associated with the selected object; par 0132; discloses In a case in which an execution input with respect to the specific application is received, the controller 180 may change the screen to display an executed screen of the specific application on the entire screen); displaying a setting screen corresponding to the obtained text (see fig. 35; discloses displaying a menu that allows user to control the connection state with the external device); providing a feedback corresponding to the displaying the setting screen and changing the setting of the portable device based on the control command (see fig. 35; discloses displaying a menu screen corresponding to the changing the connection state of the device with external device that allows user to control the connection state with the external device);
Kim doesn’t expressly disclose wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode;
Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses changing the setting of the portable device based on the obtained control command; wherein the changing the 
 (see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to control the setting of the portable device based on the optical character recognition as disclosed by Wexler in order to efficiently execute the function based on the detected command and assisting user by automatically executing functions;

With respect to claim 2, Kim as modified by Wexler further discloses wherein the plurality of text display areas comprises at least one text display area of a user corresponding to at least one transmitted text message and at least one text display area of a counterpart corresponding to at least one received text message (Kim; see fig. 30; discloses the display area comprises plurality of display areas comprising received message and transmitted messages);


Kim as modified by Wexler further discloses wherein the continuous movement of the touch comprises at least one of a single-touch gestures a multi-touch gesture, a flick, a swipe, a drag, or a rotation (Kim; see par 0123; discloses The pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object, and a continuous touch input forming a curve surrounding the displayed object, and the touch or drag input may include a direct touch input or a proximity touch input applied to the touch screen).

With respect to claim 5, Kim as modified by Wexler further discloses wherein the obtained text is obtained by one of the portable device or a text recognition server connected to the portable device through communication (Kim; see par 0138; discloses a case in which a drag input applied to text desired to be selected is received in a text message reception window,).




With respect to claim 11, Kim as modified by Wexler further discloses wherein the text selected by the continuous movement of the touch is displayed distinguishably from other text displayed in the text display area (Kim; see par 0140; discloses The controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

With respect to claim 12, Kim as modified by Wexler further discloses wherein the feedback comprises at least one from an auditory feedback, a tactile feedback and a visual feedback (Kim; see fig. 35; discloses displaying a menu screen for controlling the status of the device).

Claims 7, 13-15, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702) and Yoshikawa (US Pub 2014/0347296).

With respect to claim 7, Kim as modified by Wexler don’t expressly disclose wherein the setting screen comprises a plurality of successive screens for an environment-setting of the portable device;
Yoshikawa further discloses wherein the setting screen comprises a plurality of successive screens for an environment-setting of the portable device (see Yoshikawa’s reference; see par 0060; discloses FIG. 5A shows an exemplary brightness setting screen that the CPU 101 displays on the display 105, in the case where a brightness button 301 is touched in the state of FIG. 3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to include plurality of Yoshikawa in order to allow user to efficiently navigate through the setting menu and control the state of the device.



With respect to claim 13, Kim discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110); par 0112; discloses text, an image, and sensed information displayed in a mobile terminal may be selected as an object); displaying a cursor in a text in the text display area based on the touch (see par 0146; discloses Referring to FIG. 7, in a case in which a touch input applied to specific text is received, the controller 180 may select the text in units of phrase and display an indicator for magnifying a selected region in both ends of the selected text region a1); detecting a continuous movement of the touch on the text display area (par 0147; discloses the controller 180 may move the indicator displayed in both ends of the selected text region s1 in an outward direction to magnify the text region to be selected ); recognizing some of the text selected from the cursor based on the continuous movement of the touch (see par 0124; discloses the controller 180 may classify the selected object into information regarding time, venue, name, contact number, number, date, and specific word, and recommend an associated application by using the classified information); wherein the obtained text identifies a setting screen to be displayed, a setting of the portable device that is to be changed, and an action related to change of the setting (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35)); obtaining a control command to perform the action to change the setting of the portable device based on the obtained text; (see par 0129; discloses When an object is selected, the controller 180 may display a specific menu (hereinafter, referred to as a `Smart Link`), and when the specific menu is selected, the controller 180 may display at least one application associated with the selected object; par 0132; discloses In a case in which an execution input with respect to the specific application is received, the controller 180 may change the screen to display an executed screen of the specific application on the entire screen); displaying a setting screen corresponding to the obtained text (see fig. 35; discloses displaying a menu that allows user to control the connection state with the external device); providing a feedback corresponding to the displaying the setting screen and changing the setting of see fig. 35; discloses displaying a menu screen corresponding to the changing the connection state of the device with external device that allows user to control the connection state with the external device);
Kim doesn’t expressly disclose wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode;
Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses changing the setting of the portable device based on the obtained control command; wherein the changing the setting of the portable device further comprises changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode;
 (see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to control the setting of the portable device based on the optical character recognition as disclosed by Wexler in order to efficiently execute the function based on the detected command and assisting user by automatically executing functions;
Kim as modified by Wexler don’t expressly disclose wherein the feedback comprises at least one of an auditory feedback or a tactile feedback;
Yoshikawa discloses electronic device and control method thereof (see abstract); Yoshikawa discloses providing a feedback corresponding to the displaying the setting screen, wherein the feedback comprises at least one of an auditory feedback or a tactile feedback (see par 0058; discloses When there is a touch-on in a state where the settings menu screen is displayed, the CPU 101 causes the haptic feedback generator 113 to generate a tactile sensation corresponding to a move operation to the vertical direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to provide haptic feedback corresponding to the displayed setting screen as disclosed by Yoshikawa allowing user to feel the feedback in response to the input being provided by the user which would further increase user satisfaction.

With respect to claim 14, Kim as modified by Wexler and Yoshikawa discloses wherein the some of the text is which is  displayed distinguishably from other text displayed in the text display area that is not selected (Kim; see par 0140; discloses the controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

With respect to claim 15, Kim as modified by Wexler and Yoshikawa discloses wherein the recognizing of the some of the text is performed by one of the portable device or a text recognition server connected to the portable device through communication (Kim; see par 0124; discloses The controller 180 may classify the selected object into information regarding time, venue, name, contact number, number, date, and specific word, and recommend an associated application by using the classified information).


With respect to claim 22, Kim as modified by Wexler don’t expressly disclose wherein the feedback comprises a combination of an auditory feedback, a tactile feedback, and a visual feedback;
Yoshikawa discloses wherein the feedback comprises a combination of an auditory feedback, a tactile feedback, and a visual feedback; (see par 0058; discloses When there is a touch-on in a state where the settings menu screen is displayed, the CPU 101 causes the haptic feedback generator 113 to generate a tactile sensation corresponding to a move operation to the vertical direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to provide haptic feedback corresponding to the displayed setting screen as disclosed by Yoshikawa allowing user to feel the feedback in response to the input being provided by the user which would further increase user satisfaction.

With respect to claim 23, Kim as modified by Wexler don’t expressly disclose wherein the displaying the setting screen further comprises: prior to the displaying the setting screen, displaying an environment-setting screen of the portable device; and subsequently to the displaying the environment-setting screen, displaying the setting screen, wherein the environment-setting screen displays icons corresponding to a plurality of settings of the portable device, and the setting corresponds to one of the displayed icons;
Yoshikawa discloses wherein the displaying the setting screen further comprises: prior to the displaying the setting screen, displaying an environment-setting screen of the portable device; and subsequently to the displaying the environment-setting screen, displaying the setting screen, wherein the environment-setting screen displays icons corresponding to a plurality of settings of the portable device, and the setting corresponds to one of the displayed icons (Yoshikawa’s reference; see fig. ; 4A; discloses setting menu screen comprising plurality of setting of the device; par 0060; discloses FIG. 5A shows an exemplary brightness setting screen that the CPU 101 displays on the display 105, in the case where a brightness button 301 is touched in the state of FIG. 3.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Wexler to include plurality of successive screens for changing the setting of the device as disclosed by Yoshikawa in order to allow user to efficiently navigate through the setting menu and control the state of the device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702) and Johnston et al (US Pub 2011/0067059).

With respect to claim 9, Kim as modified by Wexler  don’t expressly disclose wherein the control command is received from received from a server connected to the portable device;
Johnston discloses system and method for controlling media (see abstract); Kompalli discloses wherein the control command is received from received from a server connected to the portable device; (see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Wexler to transmit the selected text to a server for processing and received the control information from the server as disclosed by Johnston in order .



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Wexler et al (US Pub 2014/0253702), Yoshikawa (US Pub 2014/0347296) and Johnston et al (US Pub 2011/0067059).


With respect to claim 16, Kim as modified by Wexler and Yoshikawa discloses the portable device comprising communication unit for communication with external wireless network or system (see par 0054); 
Kim as modified by Wexler and Yoshikawa don’t expressly disclose wherein the control command is received from one of a text recognition server or a control information server connected to the portable device through communication;
Johnston discloses system and method for controlling media (see abstract); Kompalli discloses wherein the control command is received from one of a text recognition server or a control information server connected to the portable device through communication (see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Wexler and Yoshikawa to transmit the selected text to a server for processing and received the control information from the server as disclosed by Johnston in order to minimize the processing requirement of the portable device by transferring the processing works to the external server.

Claim 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2014/0337790) in view of Kompalli (US Pub 2017/0317983), Johnston et al (US Pub 2011/0067059), Wexler et al (US Pub 2014/0253702) and Yoshikawa (US Pub 2014/0347296).

With respect to claim 17, Kim discloses a portable device comprising (see par 052; discloses FIG. 1 is a block diagram of a mobile terminal in accordance with an example embodiment): a communication unit connected to an external device (see fig. 1; wireless communication unit 110; par 0054; discloses The wireless communication unit 110 may include one or more components that permit wireless communication between the mobile terminal 100 and a wireless communication system or a network within which the mobile terminal 100 is located); a touch screen configured to display an application screen (see fig. 5; discloses displaying an application comprising text message ); and a processor configured to control the communication unit and the touch screen (see fig.1; discloses controller 180 connected to wireless communication unit 110 and user input unit 130), wherein the processor is further configured to display, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): obtain a result of character recognition of a text in an area where a continuous movement of a touch is detected in a text display area among the plurality of text display areas (see par 0124; discloses the controller 180 may classify the selected object into information regarding time, venue, name, contact number, number, date, and specific word, and recommend an associated application by using the classified information; see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;), wherein the obtained text identifies a setting screen to be displayed, a setting of the portable device that is to be changed, and an action related to change of the setting (see fig. 35; discloses In a case in which an object a1 of "feel sleepy" is selected, the controller 180 may determine a current state of the mobile terminal, and when the mobile terminal is connected to an external device, the controller 180 may include an application that may be able to control the connection state with the external device in a pop-up window g1 and recommend an associated application (please refer to FIG. 35)); displaying the setting screen corresponding to the character (see fig. 35; discloses displaying a menu screen to control the status of the device);
Kim doesn’t expressly disclose transmit the result of character recognition of the text to the external device through the communication unit, 
Kompalli discloses device and method for processing an image document in a client-server environment such that privacy of text information contained in the image document is preserved (see abstract); Kompalli discloses transmit the result of character recognition of the text to the external device through the communication unit,  (see par 0069; discloses processing request and, particularly, a text recognition request can be generated and submitted (e.g., by the computerized device 300 to a server 400) and those requests can be processed by the server 400; see par 0072-0075 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim to transmit the selected text to a secure server for processing and received the processed information from the server as disclosed by Kompalli in order to minimize the processing requirement of the portable device while not sacrificing the security of processing the text at the server;
Kim as modified by Kompalli don’t expressly disclose a control information corresponding to the result of character recognition of the text being received through the communication port;
Johnston discloses system and method for controlling media (see abstract); Johnston discloses a control information corresponding to the result of character (see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kim as modified by Kompalli to transmit the selected text to a server for processing and received the control information from the server as disclosed by Johnston in order to minimize the processing requirement of the portable device by transferring the processing works to the external server;
Kim as modified by Kompalli and Johnston don’t expressly disclose perform the action to change the setting of the portable device by performing one of changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode, based on the control information;
Wexler discloses system and method for controlling an apparatus based on optical character recognition where Wexler discloses perform the action to change the setting of the portable device by performing one of changing from a ringing mode to a vibration mode, changing a screen brightness, or changing to a battery-saving mode, based on the control information; (see par 0148; discloses processor 540 may leverage the linking information to determine that text portion 1232 (e.g., "Turn Off Your Phones") corresponds to a system command that causes apparatus 110 to enter a "sleep" or "silent" mode. In certain embodiments, processor 540 may execute the corresponding system command, which places apparatus 110 into the corresponding sleep or silent mode for the duration of the feature);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kompalli and Johnston to control the setting of the portable device based on the optical character recognition as disclosed by Wexler in order to efficiently execute the function based on the detected command and assisting user by automatically executing functions;
Kim as modified by Kompalli, Johnston and Wexler don’t expressly disclose providing a feedback corresponding to the displaying the setting screen, wherein the feedback comprises at least one of an auditory feedback or a tactile feedback;
Yoshikawa discloses electronic device and control method thereof (see abstract); Yoshikawa discloses providing a feedback corresponding to the displaying the setting screen, wherein the feedback comprises at least one of an auditory feedback or a tactile feedback (see par 0058; discloses When there is a touch-on in a state where the settings menu screen is displayed, the CPU 101 causes the haptic feedback generator 113 to generate a tactile sensation corresponding to a move operation to the vertical direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kompalli, Johnston and Wexler to provide haptic feedback corresponding to the displayed setting screen as disclosed Yoshikawa allowing user to feel the feedback in response to the input being provided by the user which would further increase user satisfaction.

With respect to claim 18, Kim as modified by Kompalli, Johnston, Wexler and Yoshikawa further discloses wherein the processor is further configured to display the text in the text display area selected by the continuous movement of the touch distinguishably from other text displayed in the text display area (Kim; see par 0138; discloses in a case in which the user receives a message of contents required for schedule registration, the user may drag required text from the corresponding message reception window to select it; see par 0140; discloses The controller 180 may display the selected object (text) such that it is discriminated from other objects. For example, the controller 180 may underline the selected text to display it, mark the selected text with a highlighter to display it, or display the selected text region such that its contrast is differentiated from other regions).

With respect to claim 19, Kim as modified by Kompalli, Johnston, Wexler and Yoshikawa further discloses comprising a pressure touch pad, wherein the touch is detected through the pressure touch pad (Kim; see par 0082; discloses The touch sensor may convert a pressure applied to a specific portion of the display 151 or a variation of electrostatic capacity generated from a specific portion of the display 151 to an electric input signal. The touch sensor may detect a pressure of a touch as well as a position and size of the touch).


With respect to claim 21, Kim as modified by Kompalli, Johnston, Wexler and Yoshikawa further discloses wherein the result of character recognition of the text is obtained by one of the portable device or a text recognition server connected to the portable device through the communication unit (Johnston; see par 0065; discloses the processor-executable instructions 1322 may also be executable by the processor 1318 to send the one or more commands to a server (which may be the same server that processed the speech input or another server) via the mobile data network. In response to the one or more commands, the server may send control signals to a media controller. The control signals may cause the media controller to control multimedia content displayed via a display device separate from the mobile communications device 1300; see par 0022 as well).



Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 13, 17 have been fully considered however they are not persuasive and do not put the application in condition for allowance.
	With respect to claim 1, 13 and 17, applicant’s representative argued that Kim fails to disclose wherein the obtained text identifies a setting screen to be displayed, a setting of the portable device that is to be changed, and an action related to change of the setting; instead Kim teaches displaying relevant application in response to the 
	However examiner respectfully disagrees, Kim inventions is directed towards the analysis of the obtained text and present a screen displaying relevant application that me be useful for user to operate; However Kim also discloses the setting screen may be menu screen that allows user to change the status of the device; for example fig. 35 of Kim’s reference discloses a displaying a menu screen that corresponds to a setting screen that allows user to control the connectivity of the portable device with external device; fig. 35; disclose an icon which corresponds to Bluetooth communication which may be turned on or off allowing device to communicate with external devices (see fig. 35; par 0220-0222); Therefore Kim discloses displaying a setting screen in response to the obtained text and allow user to control the status of the device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624